Crain, J.
This is a motion for a temporary injunction restraining the defendants, their agents, servants and employees from in any manner declaring a strike to have occurred, and restraining the defendants from parading Thirty-eighth and Thirty-ninth streets with placards upon their person indicating that a strike has been declared by the workers of the defendants’ shop, and restraining the defendants from in any manner assaulting, beating, hitting or maiming any of the employees of the plaintiff and restraining the defendants from in any manner destroying or breaking machinery of the plaintiff or his goods, wares and merchandise, and restraining the defendants from in any manner interfering with the rights and remedies of the plaintiff and the property of which he is possessed. In order that I might be better informed respecting the merits of the dispute I directed a reference in order that testimony might be taken and that I might receive the benefit of the views of the referee on the facts as they might be made to appear on the hearings. The learned referee, Harold Riegelman, has filed a painstaking and able report after a very thorough investigation, and in harmony with his recommendations as to the disposition of this motion I hold that an injunction pendente lite should be granted restraining the defendants from picketing except by one picket-at a time at each entrance to the building where plaintiff’s place of business is located by which employees enter or leave the plaintiff’s establishment, and that the injunction include a provision against the use of violence, molestation, threats or implied threats. In all other respects the motion is denied. The fee of the referee and the fee of the stenographer' are to be paid by the defendants for the reason that in the main the plaintiff has been successful upon the motion.
Settle order on notice.